Title: To Benjamin Franklin from Thomas Penington and Son, 10 August 1765
From: Thomas Penington and Son
To: Franklin, Benjamin


Sir
Bristol 10th: August 1765
Last Mondays post we reced your favours of the 3d: Currant, in Answer to our Letter of the 31st. Ultimo. telling us by the Account we gave you of Mrs. Biglow’s familly that it did not Appear to you that she is the person Enquired after, but that you had Sent it by the Penny post to a Gentleman who was better acquainted with the Circumstances of the Affair than you: and that you woud Communicate his Answer to us as Soon as you received it; And which we have been every post since expecting. Shoud she not prove to be the Right person, we know not what the poor Creature can do, as She is pennyless; and tells her Story to us in the most Innocent manner, and Seemingly without Art or imposture. We wrote to Wellington the first instant to know if her Familly lived there, and to inquire into it: but hitherto have no Answer. She seems not a little Anxious to go thither her self, but the poor Wooman has not money to bear her Charges, and we disuade her from it untill we Reced the Gentlemans Answer from you which we Shall be Glad of. Interim we are with due Respect Sir your most humble Servants
Thoms Penington & Son
Hr. Benja: Franklin Craven Street
 
Addressed: To / Benjamin Franklin Esqr: / In Craven Street. / London / at Mrs. Stevenson’s
Endorsed: Pennington
